Opinion filed May 7, 2015




                                       In The


        Eleventh Court of Appeals
                                    __________

                               No. 11-15-00097-CR
                                   __________

                 IN RE ROBERT CONNELL MORGAN


                            Original Mandamus Proceeding


                     MEMORANDUM OPINION
      Relator, Robert Connell Morgan, has filed a pro se petition for writ of
mandamus in this court. He requests that we require Candace Jones, the district clerk
of Scurry County, to perform her ministerial duties relating to an application for writ
of habeas corpus that Relator asserts he filed in the trial court pursuant to TEX. CODE
CRIM. PROC. ANN. art. 11.07 (West Supp. 2014). Relator asserts that Jones has failed
to transmit his Article 11.07 application to the Court of Criminal Appeals. We
dismiss Relator’s petition for want of jurisdiction.
       According to his petition, Relator has already filed an Article 11.07
application in the trial court. Because Relator has an Article 11.07 application
pending, we have no jurisdiction to grant the relief that he requests in the petition
filed in our court. See Padieu v. Court of Appeals of Texas, Fifth Dist., 392 S.W.3d
115, 117–18 (Tex. Crim. App. 2013) (indicating that the Texas Court of Criminal
Appeals has exclusive jurisdiction when an Article 11.07 application is pending).
We have no authority to issue writs of mandamus in criminal law matters pertaining
to proceedings under Article 11.07. In re McAfee, 53 S.W.3d 715, 718 (Tex. App.—
Houston [1st Dist.] 2001, orig. proceeding). Should an applicant find it necessary
to complain about the processing of an Article 11.07 application for writ of habeas
corpus, the applicant may seek mandamus relief from the Court of Criminal Appeals.
Benson v. District Clerk, 331 S.W.3d 431 (Tex. Crim. App. 2011).
      Furthermore, a court of appeals has no general writ power over a person other
than a judge of a district or county court unless issuance of the writ is necessary to
enforce the court’s jurisdiction. See TEX. GOV’T CODE ANN. § 22.221 (West 2004).
A court of appeals has no jurisdiction to issue a writ of mandamus against a district
clerk unless necessary to enforce the jurisdiction of the court of appeals. In re
Washington, 7 S.W.3d 181, 182 (Tex. App.—Houston [1st Dist.] 1999, orig.
proceeding). Relator has not shown that a writ of mandamus directed to the district
clerk is necessary to enforce our jurisdiction. Therefore, we do not have jurisdiction
to issue a writ of mandamus against the district clerk.
      Relator’s petition is dismissed for want of jurisdiction.


                                                           PER CURIAM


May 7, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.



                                          2